Citation Nr: 1434670	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  07-25 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for congestive heart failure.
 
2.  Entitlement to compensation under 38 U.S.C. § 1151 for rectal bleeding (claimed as bleeding out).
 
3.  Entitlement to compensation under 38 U.S.C. § 1151 for acid reflux.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for a tooth disability as secondary to acid reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, D.K.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1963.

 This case came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

 In August 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of these matters, a remand is required before the claims can be properly adjudicated. 

The Board notes that Veterans Health Administration (VHA) opinions regarding the cause of the Veteran's congestive heart failure, rectal bleeding, acid reflux and teeth disorders were obtained in February 2013 and February 2014.

However, a review of the record on appeal reveals that a substantial amount of the Veteran's records in connection with his claims for entitlement to compensation under 38 U.S.C. § 1151 for congestive heart failure, rectal bleeding, acid reflux and a tooth disability as secondary to acid reflux are no longer associated with the claims file.  Significantly, the Board notes that some of the Veteran's records prior to the June 2007 rating decision are not currently associated with the claims file.  While the November 2012 VHA Request for Specialist's Opinion noted that records from the Veteran's hospitalization at the Mayo Clinic in July 2003 were not of record, the Board notes that additional material that was present at the June 2007 rating decision is not currently associated with the claims file.  Namely, private treatment records from the 2001 at the Phoenix Heart Cardiovascular Center and 2001 records from Thunderbird Samaritan Center while reviewed by the RO in its June 2007 rating decision, are not currently before the Board.  The Board also notes that September 2006 statements from the Veteran, his daughter and his son-in-law; the September 2006 claim and the February 2007 duty to assist letter are also not currently associated with the claims file.

Therefore, the Board finds that it must remand the appeal so that formal steps may be undertaken to search for the Veteran's missing records, and if the missing records cannot be located, to attempt the reconstruction of the record.  See 38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 19.9 (2013); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claims for entitlement to compensation under 38 U.S.C. § 1151 for congestive heart failure, rectal bleeding, acid reflux and a tooth disability as secondary to acid reflux. 

The RO's letter should specifically explain how to establish entitlement to compensation under 38 U.S.C. § 1151 as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  

2.  The RO/AMC should take appropriate steps to obtain and associate with the claims file all of the Veteran's records in connection with his claims for entitlement to compensation under 38 U.S.C. § 1151 to include his 2001 medical treatment records from the Phoenix Heart Cardiovascular Center and the Thunderbird Samaritan Center; as well as September 2006 statements from the Veteran, his daughter and his son-in-law; the September 2006 claim and the February 2007 duty to assist letter.

3.  The RO/AMC should fully document all its actions to obtain and/or reconstruct these missing records.  Efforts to obtain or reconstruct them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain or reconstruct the missing records would be futile.  If any of the missing records cannot be found or reconstructed, a memorandum outlining all steps taken to obtain and/or reconstruct the records should be prepared and a copy of this memorandum should be provided to the Veteran and placed in the claims file. 

4.  Then, perform any additional development necessary, and then readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



